UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4090


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FREDERICK WILLIAM FARRINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:99-cr-00127-JAB-1)


Submitted:   November 5, 2010             Decided:   November 16, 2010


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel
Hill, North Carolina, for Appellant. Anna Mills Wagoner, United
States Attorney, Angela H. Miller, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frederick     William        Farrington    appeals     the       district

court’s    order    revoking    his      term   of    supervised      release    and

sentencing      him       to      twenty-four         months’        imprisonment.

Farrington’s    sole     argument     on   appeal     is   that   the    Government

failed to satisfy its burden of producing competent evidence to

establish that the substance seized from his person was in fact

heroin.    Farrington asserts that the field test administered by

the arresting officer, which confirmed that the seized substance

was a controlled substance, is unreliable and insufficient to

support the Government’s burden.

            This court reviews a district court’s order imposing a

sentence after revocation of supervised release for abuse of

discretion.     United States v. Davis, 53 F.3d 638, 642-43 (4th

Cir. 1995).        The district court abuses its discretion when it

fails or refuses to exercise its discretion or when its exercise

of   discretion     is   flawed     by     an   erroneous    legal      or    factual

premise.     James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).

In a revocation proceeding, “findings of fact are made under a

preponderance-of-the-evidence,             rather     than    reasonable-doubt,

standard, the traditional rules of evidence are inapplicable,

and the full panoply of constitutional protections afforded a

criminal     defendant     is   not      available.”         United     States     v.

Armstrong, 187 F.3d 392, 394 (4th Cir. 1999) (internal quotation

                                           2
marks       and    citations      omitted).         A    defendant     challenging      the

sufficiency of the evidence faces a heavy burden.                         United States

v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                         In determining

whether the evidence in the record is substantial, this court

views       the     evidence      in     the   light       most    favorable      to    the

Government.             United States v. Burgos, 94 F.3d 849, 862-63 (4th

Cir. 1996) (en banc).

                  Our    review   of     the   record      convinces      us    that    the

district court correctly concluded that Farrington committed the

alleged           violations,        particularly         the     violation      of     the

prohibition on committing any additional crimes, and properly

revoked      his        supervised     release.         Accordingly,     we    affirm   the

district      court’s        judgment. *       We   dispense      with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




        *
        Because Farrington does not assert any challenge
pertaining to the revocation sentence, we have not reviewed that
issue. See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6
(4th Cir. 1999).



                                               3